EXAMINER'S AMENDMENT                                           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                  Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:           None of the prior art of record disclose or teach the particular invention as claimed and, particularly, with respect to a shell-less cooked egg.  The closest prior art, WO9834493 (cited by Applicant/English translation provided by Examiner), applies to cheese products and not egg of any kind.  Egg and cheese are significantly different in composition, texture, shape, and formation of each (e.g. cooking in the manner of the egg) with no motivation regarding the prior art of record in using one as an alternative for another.  As such, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a shell-less cooked egg in place of the cheese mass with coating in WO90834493.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-2703475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        

Anthony Weier
March 8, 2022